                    IN THE UNITED STATED DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF NORTH CAROLINA
                               Civil Action No.: 1:17-cv-995

 TRACY ADAMS, CARRIE ALBERS,                   )
 NICOLE BARILLA, WALTER BEST, JR.,             )
 LASHONDA BUTLER, DAVID DUGAN,                 )
 MICHAEL ELLISON, TRISTAN EVANS,               )
 ANITA FISHER, JUDITH FORDHAM,                 )
 DANI   GANNON,    ROBERT   AND                )
 SANDRA HEINITZ, TORROL HOLT,                  )
 KENNETH KOEPPLINGER, LOIS KERR,               )
 PAMELA LAVENHOUSE, BRIDGET                    )
 LEAK,    CHARLES     MCDONALD,                )
 DARRELL PEEBLES, SUSAN SAVAGE,                )
 BERNICE SCOTT, LUKHWINDER AND                 )
 RATTANDEEP SIDHU, RHODA SMITH,                )
 MICHAEL      SPEHR,    WILLIAM                )
 VAUGHAN, KAY WENGER, AND                      )
 PATRICIA WILLIAMS ON BEHALF OF                )
 THEMSELVES      AND     OTHERS                )
 SIMILARLY SITUATED,                           )
                                               )
                    Plaintiffs,                )
                                               )
 v.
                                               )
                                               )
 SETERUS, INC.,                                )
                                               )
                    Defendants                 )
                                               )
                                               )

UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
 SETTLEMENT, CERTIFYING CLASS FOR PURPOSES OF SETTLEMENT,
  DIRECTING NOTICE TO THE CLASS, AND SCHEDULING FAIRNESS
                         HEARING

       Plaintiffs Tracy Adams, Carrie Albers, Nicole Barilla, Walter Best, Jr., Lashonda

Butler, David Dugan, Michael Ellison, Tristan Evans, Anita Fisher, Judith Fordham, Dani



                                           1

      Case 1:17-cv-00995-CCE-LPA Document 107 Filed 12/17/20 Page 1 of 4
Gannon, Robert and Sandra Heinitz, Torrol Holt, Kenneth Koepplinger, Lois Kerr, Pamela

Lavenhouse, Bridget Leak, Charles McDonald, Darrell Peebles, Susan Savage, Bernice

Scott, Lukhwinder and Rattandeep Sidhu, Rhoda Smith, Michael Spehr, William Vaugha n,

Kay Wenger, and Patricia Williams (collectively, “Plaintiffs”), on behalf of themselves and

all others similarly situated, now move for an Order certifying the Classes, appointing Class

Counsel, approving the content, form, and manner of notice proposed to be sent to all

members of the Classes, and scheduling a fairness hearing. Plaintiff’s counsel have

consulted with Defendants’ counsel regarding this motion, and Defendants do not oppose

this Motion.

       For the reasons described in Plaintiffs’ memorandum of law in support of this

motion and the Declaration of Scott C. Harris attached hereto attached hereto as Exhibit 1

as well as the Settlement Agreement with its attachments and exhibits attached hereto as

Exhibit 2, Plaintiff respectfully requests that this Court grant the motion and enter the

proposed Order on Preliminary Approval of Class Action Settlement,

       1.      Certifying the Final Letter Class for the purpose of the proposed class action
               settlement;

       2.      Appointing Class Counsel;

       3.      Approving the content, form, and manner of notice proposed to be sent to all
               members of the Settlement Class;

       4.      And scheduling a final fairness hearing.




                                              2

     Case 1:17-cv-00995-CCE-LPA Document 107 Filed 12/17/20 Page 2 of 4
 Respectfully submitted this the 17th day of December, 2020.

                                   WHITFIELD BRYSON LLP

                                   /s/ Scott C. Harris
                                   Scott C. Harris
                                   N.C. Bar No.: 35328
                                   Patrick M. Wallace
                                   N.C Bar No.: 48138
                                   900 W. Morgan Street
                                   Raleigh, North Carolina 27603
                                   Telephone: (919) 600-5000
                                   Facsimile: (919) 600-5035
                                   scott@whitfieldbryson.com
                                   pat@whitfieldbryson.com

                                   MAGINNIS LAW, PLLC

                                   Edward H. Maginnis
                                   N.C. State Bar No. 39317
                                   Karl S. Gwaltney
                                   N.C. State Bar No. 45118
                                   Asa C. Edwards IV
                                   N.C. State Bar No.: 46000
                                   4801 Glenwood Avenue, Suite 310
                                   Raleigh, North Carolina 27612
                                   Telephone: 919-526-0450
                                   Fax: 919-882-8763
                                   emaginnis@maginnislaw.com
                                   kgwaltney@maginnislaw.com
                                   aedwards@maginnislaw.com

                                   Attorneys for Plaintiffs and the putative Classes




                                     3

Case 1:17-cv-00995-CCE-LPA Document 107 Filed 12/17/20 Page 3 of 4
                            CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2020 the foregoing was electronically filed

with the Clerk of Courts via the CM/ECF System, which will send notification to all parties

of record.


                                          /s/ Scott C. Harris
                                          Scott C. Harris
                                          N.C. Bar No.: 35328
                                          Patrick M. Wallace
                                          N.C Bar No.: 48138
                                          900 W. Morgan Street
                                          Raleigh, North Carolina 27603
                                          Telephone: (919) 600-5000
                                          Facsimile: (919) 600-5035
                                          scott@whitfieldbryson.com
                                          pat@whitfieldbryson.com




                                            4

     Case 1:17-cv-00995-CCE-LPA Document 107 Filed 12/17/20 Page 4 of 4
